TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00648-CV



      Gilbert J. Rodriguez, Individually, and as Independent Executor of the Estate of
                  Evangelina G. Rodriguez, Ellien Rodriguez Navarro, and
                          Mollie Rodriguez Ahlbrand, Appellants

                                                  v.

                    Francisco Munoz and Liliam Flores Munoz, Appellees



                 FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
         NO. C-1-PB-13-001785, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Counsel for Gilbert J. Rodriguez, Individually, and as Independent Executor of the

Estate of Evangelina G. Rodriguez, Ellien Rodriguez Navarro, and Mollie Rodriguez Ahlbrand

and counsel for Francisco Munoz and Liliam Flores Munoz have filed a joint motion to abate this

appeal, permitting the parties to continue negotiation of a final settlement agreement.

               We grant the parties’ motion and abate the appeal until February 17, 2015. See

Tex. R. App. P. 42.1(a)(2)(C). If the settlement has been finalized by that date, the parties are

instructed to file a motion to reinstate and dismiss the appeal in accordance with their settlement

agreement. If the parties have not finalized their settlement by that date, they are instructed to file

a report informing this Court about the status of the appeal and requesting any necessary extension

of the abatement.
Before Chief Justice Jones, Justices Rose and Goodwin

Abated

Filed: December 17, 2014




                                              2